Citation Nr: 1145584	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-08 666	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.  

The Board observes that the Veteran was denied an earlier effective date for the grant of service connection for diabetes mellitus type II in a September 2009 rating decision.  He filed a notice of disagreement (NOD) in October 2009 and a statement of the case (SOC) was issued in August 2010.  However, the Veteran did not file a Form 9 with regard to this issue.  Accordingly, this issue is not in appellate status.  38 C.F.R. §§ 20.202, 20.302(b).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a November 2007 statement, the Veteran claimed that he had tinnitus as the result of exposure to high frequency noise as a radioman.  He added that his tinnitus has been present since he was aboard ship and has continued to the present time.  

During his April 2008 VA examination, the Veteran again reported that his tinnitus began during active duty.  The examiner opined that tinnitus was less likely as not caused by or a result of acoustic trauma during military service.  The examiner noted that the Veteran's service treatment records were not provided and that the Veteran had a history of recreational noise exposure and family history of hearing loss.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the April 2008 VA examination is not adequate because the examiner did not have the benefit of the Veteran's claims file.  Further, the Board observes that the examiner must consider the Veteran's competent reports that he has experienced ringing in the ears since service and was exposed to acoustic trauma from engines and as a radioman without hearing protection.  

The examiner should also consider Training Letter 10-02 which stated that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA records dated from June 2010 to the present.

2.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for tinnitus.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, any private treatment reports, and VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current tinnitus is causally or etiologically related to his symptomatology in military service (November 1968 to August 1972) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should consider the Veteran's competent reports that he was exposed to acoustic trauma as a radioman and from ship engines (which has been conceded) and that he has experienced ringing in the ears since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


